Citation Nr: 0520246	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
sternoclavicular dislocation, claimed as collarbone deformity 
status post fracture.  

2.  Entitlement to service connection for a right arm 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1987 to 
August 1991 and from October 1992 to December 2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2002, the veteran testified at a videoconference 
Board hearing.  In October 2003, the Board remanded the 
issues for further development.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of history of right 
anterior sternoclavicular dislocation, mildly symptomatic.  

2.  The veteran does not have a current diagnosis of a right 
arm disorder.  


CONCLUSIONS OF LAW

1.  The veteran's residuals of sternoclavicular dislocation 
were incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The veteran's right arm disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in 
VCAA letters dated in February 2004 and December 2004, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the above VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in February 2004 and 
December 2004 which was after the August 2001 rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the VCAA letters, the RO informed the appellant of the 
applicable laws and regulations regarding these claims, the 
evidence needed to substantiate such claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also 
finds that all necessary development has been accomplished.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims.  The appellant has also been 
afforded the benefit of VA examinations during the appeal 
period, and was provided with the opportunity to attend 
hearings.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.
 
Analysis
 
The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Residuals of Sternoclavicular Dislocation
 
The veteran's service medical records appear to be 
incomplete.  In May 2003, the National Personnel Records 
Center indicated that the veteran's service medical records 
were forwarded to VA.  Available service medical records 
showed that in October 1992, the examiner indicated the 
veteran had right shoulder pain.  In his August 2002 Board 
hearing, the veteran testified that he injured his collarbone 
in a June 1989 automobile accident, while he was in service 
stationed at Fort Bragg, NC.  The claims folder includes an 
October 1989 citation for reckless driving in June 1989.  In 
his December 1991 report of medical history upon 
reenlistment, the veteran indicated that he was in a car 
accident in June 1989 and was treated at Womack Army Hospital 
at Fort Bragg, NC.  The examiner also appeared to indicate 
that the veteran was in a car accident in 1989.  

April 2001 VA examinations in presenting the veteran's 
history as apparently reported by the veteran, indicated that 
the veteran was in a car accident in June 1989 and fractured 
his right clavicle.  It healed with a slight deformity.  The 
veteran complained that since the accident he has had pain in 
the right shoulder and occasional numbness of the right arm.  
Examination of the chest revealed prominence of the medial 
portion of the clavicle consistent with an anterior 
dislocation in the right sternoclavicular joint which was 
mildly tender to palpation.  The diagnoses included history 
of right anterior sternoclavicular dislocation, mildly 
symptomatic.  

In sum, although the available service medical records only 
indicate right shoulder pain in October 1992, the records 
appear to be incomplete.  The evidence has shown that over 
approximately the past 15 years, the veteran consistently has 
reported his June 1989 automobile accident, including in his 
December 1991 report of medical history upon reenlistment.  
He has a current diagnosis of a sternoclavicular disorder.  
Thus, the totality of the evidence has suggested that there 
is a causal relationship between the veteran's service and 
his sternoclavicular disorder.  Therefore, in giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence is in relative equipoise with regard to the claim.  
Hence, service connection is warranted for residuals of 
sternoclavicular dislocation.  38 U.S.C.A. § 5107(b).  

Right Arm Disability

Service medical records showed treatment for a right arm 
disorder.  A September 1997 entry indicated that the veteran 
had right arm numbness.  During his August 2002 Board 
hearing, the veteran testified that he was experiencing no 
symptoms with his right arm until after the June 1989 car 
accident.  During his April 2001 VA examination, as discussed 
earlier, the veteran complained that since the June 1989 
accident he has had pain in the right shoulder and occasional 
numbness of the right arm.  Nevertheless, there is no current 
diagnosis of a right arm disorder.  The evidence showed the 
veteran's complaints of his current right arm numbness were 
within the context of his residuals of sternoclavicular 
dislocation.  

Thus, there is no evidence of a current diagnosis of a right 
arm disorder.  It appears from the lack of a current right 
arm diagnosis that complaints or treatment during service for 
the veteran's right arm was acute in nature and that it 
resolved without leaving residual disability.  The Board is 
led to the conclusion that the preponderance of the evidence 
is against a finding that the veteran has a right arm 
disability related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Entitlement to service connection for residuals of 
sternoclavicular dislocation, claimed as collarbone deformity 
status post fracture is granted.  To this extent, the appeal 
is allowed.

Entitlement to service connection for a right arm disability 
is denied.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


